Citation Nr: 1130290	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-36 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from March 1966 to February 1970, with subsequent periods of National Guard duty.

This matter comes before the Board of Veterans' Appeals on appeal from a rating decision entered in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying the Veteran's original claim for service connection for PTSD.

In a May 2010 decision, the Board reclassified the Veteran's claim for service connection for PTSD to a claim for service connection for all psychiatric disorders, including but not limited to PTSD, such as depressive and personality disorders shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that when a claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).  

In the same May 2010 decision, the Board denied the Veteran's claim for service connection for PTSD, and remanded the issue of service connection for other psychiatric disorder (other than PTSD) to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests regarding this issue, including the provision of a VA psychiatric examination.  As the AMC complied with the May 2010 remand directives, the Board will proceed to render a decision on this remaining aspect of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Pursuant to the Veteran's request, a videoconference hearing before the Board was scheduled to occur in April 2009.  Despite having been provided appropriate notice of the date, time, and location of his requested hearing, the Veteran failed to appear for the hearing.  Accordingly, the Board will proceed to adjudicate the merits of the appeal presented.



FINDINGS OF FACT

1.  The Veteran did not experience chronic psychiatric disorder symptomatology during service.

2.  The Veteran did not experience continuous psychiatric disorder symptomatology since discharge from service.

3.  The Veteran has been diagnosed with a personality disorder with narcissistic traits. 

4.  The personality disorder was not permanently worsened during service, including by a superimposed disease or injury.

5.  The Veteran's current psychiatric disorder symptomatology, to include a possible depressive disorder not otherwise specified (NOS) and a possible dysthymic disorder NOS, is not related to service.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice letters sent in September 2006 and January 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the assignment of ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  The Board notes that, in a July 2006 VA treatment record, the Veteran reported that he first sought psychiatric treatment in 2001, from a "female psychiatrist" who gave him medication for "sleep."  He stated that he stopped treatment with this psychiatrist because he could not afford it.  In a July 2006 VA PTSD examination report, the Veteran reported being hospitalized in a "Corpus Christi hospital" for a suicide gesture in which he cut his arms.  He stated that, at that time, he had "severe personal problems in his life."  He stated that he had not experienced any similar incidents since that time.  Subsequently, in an August 2010 VA psychiatric examination report, the Veteran indicated that he was psychiatrically hospitalized for two days at a private hospital in Corpus Christi after a fight with his wife.  The record does not contain any treatment records regarding this hospitalization.  

Throughout the record of appeal, the Veteran did not provide any identifying information, such as the psychiatrist or other medical professionals who treated him, the name of the facility where he was hospitalized, or the exact dates of treatment, that would allow VA to procure these treatment records, notwithstanding the fact that he was advised in the September 2006 and January 2007 VCAA letters of the need to provide either records or information to allow the procurement of records in support of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street and the appellant has to cooperate to protect his interests).  The September 2006 VCAA letter included two attachments of a VA Form 21-4142 that requested from the Veteran specific identifying information and request for authorization to obtain records from any private treating medical professionals.  The Veteran did not complete and return these forms to VA to allow for assistance obtaining any of these purported records.

In addition, in his lay statements, the Veteran stated that the hospitalization resulted from a suicide gesture caused by a fight with his wife, without mention of a suicidal gesture, so the relevance of the reported hospitalization is not established.  Moreover, the Veteran indicated that he visited with a female psychiatrist in 2001 for current trouble sleeping, but does not indicate that the treatment was for depressive disorder or dysthymic disorder, that the psychiatrist indicated any relationship of sleep difficulties to service, or that he even gave a history of chronic or continuous psychiatric symptoms to her.  There is no facial showing of relevance of these records.  The Federal Circuit has held that "not all medical records . . . must be sought-only those that are relevant to the veteran's claim.  To conclude that all medical records . . . are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As the Veteran did not provide sufficient information regarding these records to obtain them, and did not indicate that they were related to this claim, the Board finds that a remand to ask the Veteran for sufficient information to acquire the private psychiatric treatment records would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As will be detailed following, the RO provided the Veteran with VA psychiatric examinations in February 2007 and August 2010.  The Board notes that, in a May 2007 statement, the Veteran reported that the February 2007 VA examiner was very argumentative with him, even regarding small details such as his rank in the Marine Corps.  The Veteran stated that he did not believe that the February 2007 examination was fair.  Although the Board has reviewed the Veteran's statements regarding the quality of the examination, the Board does not find them to be persuasive in this matter.  The Board finds nothing in the record suggesting that the December 1973 service examiner was not qualified to perform his duties quickly and professionally.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  

The Board also finds that, as the Veteran was requesting service connection for PTSD based on combat trauma at the time, it was appropriate for the February 2007 VA examiner to ask him for information about his service.  The Board notes that the February 2007 VA examiner correctly noted in his report, despite claiming combat action, the Veteran did not have any combat decorations from service.  Besides asking the Veteran for small details regarding service, the Veteran has not alleged any specific way in which the examination report is alleged to be deficient.  Also, as noted above, the Veteran was provided with another VA examination in August 2010.  As the February 2007 and August 2010 VA examination reports were each written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's claimed disability and opinions regarding the disorder's etiology based on all evidence of record, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects, such as personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303.  Service connection is permissible for a personality disorder, but only in certain very limited instances where there is competent medical evidence indicating that a personality disorder was aggravated during service by a "superimposed" disease or injury.  See 38 C.F.R. §§ 4.9, 4.127; Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  See also VAOPGCPREC 82-90.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis of Service Connection for (non-PTSD) Psychiatric Disorder

The Veteran essentially contends that he developed a psychiatric disorder due to experiences in service during the Vietnam era.  

After a review of the evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a psychiatric disorder.  The Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic psychiatric symptomatology during service.  In a June 2006 VA treatment record, the Veteran reported experiencing psychiatric problems in 1969 or 1970; however, the Veteran did not define the psychiatric problems he experienced nor did he report if they occurred before or after he left service.  In subsequent treatment records, the Veteran failed to identify any chronic psychiatric problems experienced during service.  

Reviewing the service treatment records, in a March 1966 service entrance medical examination report, the service examiner noted that the Veteran had no psychiatric abnormalities.  In a contemporaneous report of his medical history at service entrance, the Veteran denied having ever experienced depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, or nervous trouble of any sort.  Subsequent service treatment records contain no notation indicating complaints, diagnosis, or treatment for a psychiatric disorder during service.  In a May 1969 service discharge medical examination report, the service examiner assessed that the Veteran had no psychiatric abnormalities.  Considering this evidence, the Board finds that the Veteran did not experience psychiatric symptomatology during service.  

The Board finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous psychiatric disorder symptomatology since discharge from service.  Reviewing the post-service treatment records, in a February 1993 National Guard medical examination report, the examiner noted that the Veteran had no psychiatric abnormalities.  In a contemporaneous report of his medical history, the Veteran did not report having ever experienced depression or excessive worry, frequent or terrifying nightmares, frequent trouble sleeping, or nervous trouble of any sort.  Subsequent post-service treatment records contain no report of psychiatric treatment until approximately 2001.  Specifically, in a June 2006 VA treatment record, the Veteran reported seeing an unnamed female psychiatrist twice in 2001, after experiencing trouble sleeping.  

Regarding the Veteran's statements about onset of post-service psychiatric symptomatology, the Veteran has on some occasions reported that he experienced psychiatric problems since service, or since 1969 or 1970, while on other occasions he has given inconsistent histories that include a more recent onset.  After reviewing all the evidence, lay and medical, the Board finds that such assertion of continuous symptomatology is inconsistent with, and outweighed by, other evidence of record, including the Veteran's own histories.  

In a June 2006 VA treatment record, specifically a mental health intake report, the Veteran reported experiencing "psychiatric problems" since 1969 or 1970.  The June 2006 VA treatment record reflects that the Veteran had difficulty describing what his reported psychiatric problems were.  In a subsequent July 2006 VA treatment record, a VA examiner asked the Veteran to clearly explain his psychiatric problems as he had not done so in during the July 2006 mental health intake session.  The Veteran responded by saying that he "had everything," but later stated that he did not believe that he had any significant psychiatric problems and wanted to know if he had any problems.  

On the question of continuity of symptomatology after service, inconsistent with his June 2006 report of nonspecific psychiatric problems since 1969 or 1970, at a February 2007 VA PTSD examination, the Veteran reported feelings of sadness and decreased initiative over the past two years, but reported no psychiatric symptomatology continuing back to service discharge.  

Again, in an August 2010 VA psychiatric examination report, the Veteran reported a vague history of psychiatric symptoms since service.  The Veteran stated that he had two personalities, one that performed daily tasks and one that ruminates over being "trained to kill."  He also described crying spells, but indicated that he was generally happy.  He stated that he tended to find thoughts of in-service training bothersome, but could not describe any particular emotions he associated with the thoughts.  He reported nightmares about dangerous situations in Vietnam, but could not describe any events that actually occurred.  He also said he had flashbacks of guns going off, people yelling, and mortar fire.  Yet, in describing specific symptoms, the Veteran did not report that any of them had been continuous since discharge.

In review, in a February 1993 National Guard medical examination report, the examiner noted that the Veteran had no psychiatric abnormalities and, in a contemporaneous report of his medical history, the Veteran denied any psychiatric disorder, to include depression and nightmares.  The Veteran did not seek psychiatric treatment until 2001, more than 30 years after his discharge from active service.  Although the Veteran claimed, in June 2006, that he had experienced psychiatric problems since service, he could not specify what those problems were and soon afterwards, in July 2006, he reported that he did not have any significant psychiatric problems.  In February 2007, the Veteran reported sadness and decreased initiative only since about 2005.  In August 2010, the Veteran reported vague psychiatric symptomatology related to Vietnam, but did not indicate that such symptomatology began soon after discharge.  Considering this evidence, the Board finds that the Veteran's reports of history of onset of symptomatology are inconsistent, are vague as to any specific symptoms, and are not credible.  For these reasons, coupled with the absence of any medical evidence of complaints or treatment for any psychiatric symptoms for decades after service, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous psychiatric disorder symptomatology since discharge from service.

The Veteran has been diagnosed with a personality disorder with narcissistic traits; however, personality disorders are not diseases or injuries to allow for service connection, and there is no competent evidence indicating that a personality disorder was aggravated (permanently worsened in severity) during service by a "superimposed" disease or injury.  The Board notes that, throughout the record of evidence, VA examiners have diagnosed the Veteran as having a personality disorder NOS; however, consistent with the service treatment records, and the Veteran's credible lay histories of post-service onset of psychiatric symptoms, none of the VA examiners have suggested that the Veteran experienced any "superimposed" mental disease or injury during service.  In a July 2006 VA treatment record, the Veteran was diagnosed with a personality disorder NOS.  In a February 2007 VA PTSD examination report, the VA examiner diagnosed the Veteran as having a personality disorder NOS with strong cluster B traits, indicating a strong sense of entitlement.  

Finally, in the August 2010 VA medical examination report, the VA examiner found that the Veteran had personality disorder pathology, as suggested by the Veteran's sense of entitlement, arrogant and haughty attitude, heightened sense of self-importance, and vague and excessively impressionistic speech.  The VA examiner indicated that the personality disorder symptoms did not converge on a specific disorder, but Narcissistic traits were most prominent.  In the above-mentioned VA treatment records and VA examination reports, the various examiners made no finding indicating that the Veteran's personality disorder was aggravated during service, including by a "superimposed" disease or injury.  To the contrary, as will be explained more fully below, the various VA examiners noted no nexus between any current psychiatric disorder and the Veteran's service.  For these reasons, the Board finds that the Veteran's personality disorder with narcissistic traits is not related to service.  

Finally, the Board finds that the Veteran's current psychiatric disorder symptomatology, to include a possible depressive disorder not otherwise specified (NOS) and a possible dysthymic disorder NOS, is not related to service.   The Board notes that the Veteran's Military Occupational Specialty (MOS) was that of a rifleman; however, the Veteran's DD-214 shows no combat awards.  

In the July 2006 and September 2006 VA treatment records, VA examiners diagnosed the Veteran as having a depressive disorder and a personality disorder, both NOS.  Neither examiner noted any link between the Veteran's service and a current psychiatric disorder.

In a February 2007 VA PTSD examination report, the Veteran reported experiencing nightmares about friends in Vietnam.  The Veteran indicated that he had a dream about walking down the road as a point soldier and finding himself alone.  The Veteran stated that in this dream, although he tried to find the others who were with him, he was  always left by himself.  He believed that this dream made him feel uncomfortable as he did not like to be by himself.  The Veteran reported that this dream was not a re-experiencing of anything that happened to him in real life.  He indicated that he slept six hours per night and awoke refreshed and rested.  

To the February 2007 VA examiner, the Veteran stated that he had experienced sadness and decreased initiative over the past two years, with such feelings continuing most of the time.  He reported being angry towards people he thought were trying to "screw [him] over."  The Veteran indicated that his appetite and concentration were both "okay."  The Veteran indicated that, during service, he felt stressed in trying to stay alive during the night.  The Veteran also reported recalling one incident in which he accidentally shot a friend by mistake. 

The Veteran indicated that, after service, he worked for the city of Corpus Christi until 2002 when he left his position after being passed over for promotion.  Since that time, the Veteran said that he had been semi-employed doing small engine repair and yard work on a part-time basis.  The Veteran indicated that he was looking forward to spending the next few years with his grandchildren.  

The Veteran stated that he had been married to the same woman for 38 years, but had not gotten along well with his wife.  The Veteran admitted that he has had a mistress for over 15 years.  He indicated that he got along well with his children and his mistress.  He indicated that he had many friends and acquaintances with whom he enjoyed spending time.  The Veteran reported no problems with substance abuse.  The Veteran reported being hospitalized after a suicidal gesture in 2002 and indicated that, at that time, he had severe personal problems in his life.  He stated that there had been no incidents since that time.  

Summarizing the Veteran's statements, the VA examiner noted that the Veteran had done extremely well in his employment, cared for himself, assumed the family role as a father, had good social interactions, and had enjoyable leisure pursuits.  The VA examiner noted that only the Veteran's relation with his wife was strained.  The VA examiner found no impairment of thought process or communication; no delusions or hallucinations; no inappropriate behavior; excellent eye contact; no suicidal or homicidal thoughts, plans, ideations, or intent; normal orientation to person, place and time; good memory; no obsessive or ritualistic behaviors; normal rate of flow and speech; no panic attacks, no impaired impulse control; and normal sleep.  

When asked to describe his depression, the Veteran reported feeling anxious at times.  When asked to clarify this statement, the Veteran stated that, when he was in a room in which he disagreed with people, that he wanted to leave the room.  When asked if he had any anxiety, the Veteran said that he did not have any.  

After a review of the claims file, the interview with the Veteran, and the mental examination, the February 2007 VA examiner diagnosed depressive disorder NOS versus dysthymia and a personality disorder with strong cluster B traits, indicating a strong sense of entitlement.  The GAF score was 80.  

In a December 2007 VA treatment record, the Veteran stated that, during service, his sergeant ordered him and other recruits to load body bags filled with American soldiers onto planes.  The Veteran stated that the memory of this incident always runs through his mind.  The VA examiner diagnosed a depressive disorder NOS and a personality disorder NOS.  The VA examiner did not report that either disorder was related to service.  

In an August 2010 VA psychiatric examination report, the Veteran reported experiencing combat in Vietnam.  The Veteran stated that, during service, he was trained how to kill people and found this at odds with his Catholic beliefs.  The Veteran recalled that, once, he was sent on a night patrol and had been advised to watch where he was walking due to the presence of mortars.  The Veteran stated that, after walking, he looked back and found that the rest of his group had gone off without him.  He indicated that being left like this caused him to become afraid.  He also described being involved in multiple firefights with small arms fire and mortar attacks.  On one occasion, he stated that he smelled cigarette smoke from enemy soldiers.  Alerted to the enemy's presence, the Veteran and another soldier dug trenches with their helmets to prepare for battle.  He denied ever witnessing anyone killed or severely wounded during his firefights as they happened at night; however, he indicated that it was possible that his involvement could have resulted in the death of enemy forces.

The Veteran reported a vague history of psychiatric symptoms since service in Vietnam.  The Veteran stated that he had "two personalities," one that attended to routine tasks and the other that ruminated over how he was "trained to kill."  The Veteran indicated that thoughts about in-service training were bothersome to him, but did not describe any particular emotions associated with the thoughts.  The Veteran indicated that his mood was typically happy.  He stated that he had crying spells, but was unable to offer any information about their circumstances or frequency, stating "I don't keep track."  The Veteran said that he had frequent nightmares with themes of being in danger in Vietnam, but did not describe events that had actually occurred.  The Veteran also indicated experiencing "flashbacks" of firefights in which he was involved, consisting of "guns going off ... people yelling ... and mortars."  

Upon examination in August 2010, the VA examiner noted that the Veteran's speech was vague and excessively impressionistic.  The Veteran's attitude toward the VA examiner was noted to be irritable.  The VA examiner indicated that the Veteran attempted to control the interview by frequently turning the conversation back to topics of interest to him rather than responding to questions put forth.  The Veteran became quite irritable at attempts to redirect him and began providing short answers with an angry tone.  The VA examiner reported that the Veteran was able to attend to the questions although he did not always provide a relevant response.  The VA examiner noted that the Veteran thoughts were usually preoccupied with one or two topics.  The Veteran reported poor sleep of four to six hours per night, characterized by initial insomnia.  The VA examiner stated that the lack of sleep might contribute to the Veteran's increased irritability and diminished concentration.  The Veteran related vague homicidal thoughts in response to interpersonal stressors and, in particular, related to perceived poor treatment by VA employees; however, he denied any intent or plan.  The Veteran indicated that he was not fixated on any particular person.  

The Veteran reported that he had fair impulse control.  The Veteran indicated that he was frequently irritable and yelled when he was angry.  He stated that he was quite forceful in his verbal interactions with others and pointed out the "solutions" to their shortcomings.  The VA examiner stated that the Veteran was preoccupied with his own accomplishments, status, and the many ways he perceived that he had been mistreated by others.  The Veteran also emphasized his in-service training and experience.  The VA examiner noted that many of the Veteran's symptom reports were vague and the Veteran had difficulty elaborating when prompted.  

Upon psychological testing, the Veteran expressed distaste for the true/false format of the test.  A review of the validity scales indicated that the Veteran responded inconsistently to test items, rendering the results invalid.  Upon responding to questions about his retirement, the Veteran stated that he retired as director of a department with the city government of Corpus Christi.  The VA examiner noted that the Veteran had told the February 2007 VA examiner that he had been passed over for promotion to director.  The Veteran also stated that he still worked on lawns and performed mechanical work on a part-time basis, but only for family and friends.  The VA examiner also noted, in his report, the Veteran's inconsistent statements regarding stressor incidents in Vietnam included in the service treatment records.  

The VA examiner diagnosed (Axis I) no diagnosis; (Axis II) personality disorder NOS with narcissistic traits; and (Axis IV) problems with primary support group.  The Global Assessment of Function score was 80.  The VA examiner stated that the personality disorder was suggested by the Veteran's sense of entitlement, his arrogant and haughty attitude, his heightened sense of self-importance, and his vague and excessively impressionistic speech.  The VA examiner noted that the symptoms did not clearly converge on a specific personality disorder, but Narcissistic traits were most prominent.  

After a review of the claims file, the interview with the Veteran, and the mental examination, the August 2010 VA examiner stated that Veteran did not appear to meet the criteria for a mental disorder other than a personality disorder NOS.  The VA examiner opined that any subclinical mood disorders the Veteran may experience were less likely than not (less than 50 percent probability) related to service.  The VA examiner concluded that the Veteran did not appear to meet the criteria for any DSM-IV-TR criteria for a mood disorder.  During the interview, the VA examiner noted that the Veteran had described himself as typically happy and that the Veteran's few self-reported symptoms (e.g., crying spells, intrusive thoughts about Vietnam) were vague and poorly described.  The VA examiner assessed that the Veteran's symptoms did not clearly converge on any mental disorder.  Apart from some marital conflict, the VA examiner noted that the Veteran's social and occupational functioning was consistently good.  Although the Veteran described some depressed mood at times, the VA examiner noted that any related symptoms were generally mild.  The VA examiner reported that the Veteran might experience transient depressive symptoms, but that these were likely subclinical (i.e., not meeting full criteria for a mental disorder or having a discernable effect upon social or occupational functioning).  The examiner assessed that these subclinical symptoms were likely related to the Veteran's various psychosocial stressors (e.g., marital conflict).  

The August 2010 VA examiner further noted that the Veteran's statements regarding his traumatic incidents in Vietnam had differed between evaluators in terms of the types and frequency of events to which he was reportedly exposed.  During the interview, the VA examiner noted that the Veteran had indicated that service in Vietnam was stressful in large part due to conflicts between combat/weapons training and the Veteran's religious beliefs.  The VA examiner reported that the Veteran appeared uncomfortable with these ideas, but there was little indication of any clinically significant distress.  The VA examiner noted that no psychiatric symptoms were reported in either the May 1969 VA service discharge medical examination report or the February 1993 National Guard medical examination report.  The VA examiner also noted that the Veteran did not pursue any mental health treatment until many years following his return from service, which also did not provide support for a chronic mood disturbance associated with Vietnam service.  For these reasons, the VA examiner opined that the Veteran's subclinical psychiatric sympotomatology was less likely than not related to service.  

Considering the thorough review of the claims file, the complete interview with the Veteran's, the mental examination, and the opinions based on the clinical record, the Board finds the August 2010 VA examiner's opinions to have significant probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail of their analysis).  

Regarding the lay evidence, the Board notes that the Veteran has not specifically indicated experiencing any true psychiatric disorder, other than the previously denied PTSD, due to service.  In April 2008, after the February 2007 VA PTSD examination report, in which the VA examiner noted that the Veteran did not have any decorations indicating combat, the Veteran first reported experiencing difficulties reconciling his training to kill with his Catholic upbringing.  Yet, as noted in the August 2010 VA psychiatric examination report, although the Veteran might have difficulties with reconciling these two aspects of his life, these difficulties are not, in and of themselves, a psychiatric disorder.  

Moreover, the Board does not find the Veteran's claims regarding experiences in service and subsequent symptomatology to be credible.  As noted above, the Veteran changed his claimed PTSD stressor from stressors involving combat in Vietnam to stressors involving basic training only after the issuance of the February 2007 VA PTSD examination report.  Moreover, in the February 2007 VA PTSD examination report, the Veteran stated that he had a dream where he was left alone on patrol during service in Vietnam.  The Veteran stated that this dream was not based on any real incident.  Subsequently, in the August 2010 VA psychiatric examination report, the Veteran recalled the events of the dream as if it were a real occurrence, but did not mention dreaming about it.  In addition, throughout the record of evidence, the Veteran has told accounts to respective VA examiners of loading bodies onto planes, nearly killing a friend, and digging trenches with his helmet to prepare to fight the enemy.  

Despite claiming that each of these incidents was so stressful as to cause current psychiatric symptomatology, the VA treatment records indicate that the Veteran told many of these in-service accounts only once, telling VA examiners different stories during each interview.  Were an in-service event truly stressful enough to cause current psychiatric symptomatology, the Veteran would be expected to recall it multiple times to VA examiners who are specifically eliciting such stressor information from the Veteran.  

Regarding the Veteran's claimed psychiatric symptoms related to service, the Board notes that, in the June 2006 VA treatment record, the Veteran claimed psychiatric symptomatology going back to the time of service.  One month later, in the July 2006 VA treatment record, the Veteran specifically denied having any serious psychiatric symptomatology.  Finally, the Board notes that, in the February 2007 VA PTSD examination report, the Veteran stated that he resigned from his position because he was passed over for promotion to director.  At the August 2010 VA psychiatric examination report, the Veteran stated that he was the director.  Considering the inconsistencies of the Veteran's accounts regarding his history and his symptomatology, the Board finds his statements indicating any link between a psychiatric disorder and service, including on the basis of continuity of symptomatology since service separation, to lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence)

As the preponderance of the evidence weighs against the Veteran's claim for service connection for a psychiatric disorder, the benefit of the doubt doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, other than PTSD, is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


